Citation Nr: 9926658	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester,
New Hampshire


THE ISSUE

Entitlement to a higher rating for sinusitis, currently rated 
as 30 percent disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO rating decision that granted service 
connection for sinusitis, and assigned a 10 percent 
evaluation under diagnostic code 6512-6513, effective from 
September 1996.  The veteran submitted a notice of 
disagreement in September 1998, and the RO issued a statement 
of the case in September 1998.  The veteran submitted a 
substantive appeal in October 1998.  In December 1998, the RO 
increased the rating for sinusitis to 30 percent, effective 
from the original date of claim in September 1996.  The 
veteran has continued his appeal.

In July 1999, the veteran submitted additional evidence 
directly to the Board and waived initial consideration of the 
evidence by the RO.


FINDINGS OF FACT

1.  The veteran's current sinusitis is manifested primarily 
by nearly constant headaches, pain, and purulent discharge, 
or severe symptoms following repeated surgeries; antibiotic 
treatment is required every two months and results in 
absences from work.

2.  Prior to August 18, 1998, the veteran had not undergone 
repeated surgeries and, to date, has not had osteomyelitis.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for sinusitis are met 
for the period beginning on August 18, 1998.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Code 6510-6514, 
effective prior to and as of Oct. 7, 1996 (1998); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1966 to June 1968.

Service medical records show that the veteran complained of 
sinusitis at the time of his separation examination in May 
1968, which was noted by the physician.

VA outpatient records show that the veteran was treated for 
sinus problems in September 1996.  The examiner's impression 
was chronic sinusitis.

The veteran underwent a VA examination in October 1997.  He 
reported that he has had many attacks of sinusitis since 
separation from service.  He reported that his last severe 
attack was in October 1996 when he needed antibiotics and a 
nasal spray.  The veteran also reported a history of daily 
symptoms from September to January each year, consisting of 
headache, pressure over frontal sinuses, a lot of mucus, 
sneezing, and that his nose feels closed.  His sinus 
condition interferes with breathing through his nose.  The 
veteran reported that he has lost as much as two months' 
working time during the last year due to his sinus problems.  
Upon examination, the nose was approximately 50 percent 
obstructed for breathing in the right and left nares.  There 
was a large amount of yellowish mucus coating the membrane of 
the nose on both sides.  There was definite swelling, 
doubling the size of the turbinates.  There was no visible 
blood discharge.  The percussion of the sinus areas caused 
some wincing of the veteran.  Examination of the posterior 
pharynx revealed a large amount of postnasal discharge 
collected on the posterior pharynx.  The veteran was 
diagnosed with sinusitis, frontal and maxillary, bilateral, 
chronic.
 
A February 1998 RO rating decision granted service connection 
for sinusitis, and assigned a 10 percent evaluation under 
diagnostic code 6512-6513, effective from September 1996.

VA medical records show that the veteran was hospitalized in 
April 1998 and that he underwent endoscopic sinus surgery, 
which was uneventful.  Bilateral ethmoidectomies and 
maxillary antrostomies, as well as left sphenoidotomy, were 
performed.  The veteran was given pain medication and a nasal 
spray upon discharge from the hospital.

A May 1998 RO rating decision continued the 10 percent rating 
for sinusitis.

VA medical records show that the veteran was hospitalized on 
August 18, 1998, and that he underwent septoplasty surgery 
that day, which was uneventful.  The veteran was given pain 
medication and a nasal spray upon discharge from the 
hospital.

The veteran underwent a VA examination in October 1998.  He 
reported the prior surgeries.  He reported that he still 
cannot breath totally through his nose, and that the nasal 
spray he was given is not working.  He reported that he has 
continual problems with the sinuses daily, and that he was 
out of work at least 30 days in 1997 and 20 days, thus far, 
in 1998 due to his sinuses.  He reported that he has been 
short of breath at rest because he could not breathe through 
his nose.  The sinus areas affected are the frontal, the 
maxillary and the sphenoids, with pain and headache.  Upon 
examination, the throat showed a large amount of postnasal 
drainage which is consistent with his greenish-yellow 
description in the medical history.  It is plastered on the 
back of his throat and sort of coats the posterior part of 
his tongue.  Examination of the nares showed probably at 
least 75 percent obstruction on the right side and 50 percent 
obstruction on the left side.  In the right nares, the 
turbinates were really swollen to almost closure.  There was 
the exudate which comes from the superior turbinate all the 
way down through to the inferior turbinate.  The mucous 
membranes were extremely reddened and irritated and about 75 
percent obstructed.  The left nares were about half 
obstructed, and there was greenish-yellow exudate which goes 
from way up by the superior turbinate extending down through 
the middle and into the inferior.  The discharge was of an 
apparent chronic nature and was active; no odor was detected.  
There appeared to be no crusting.  The veteran was diagnosed 
with status post endoscopic surgery; status post nasal septum 
resection; and sinusitis, chronic, severe.

A December 1998 RO rating decision increased the evaluation 
for sinusitis from 10 percent to 30 percent, effective from 
September 1996.

VA medical records show that the veteran underwent outpatient 
surgery in June 1999.  The procedure performed was a 
bilateral inferior turbinate cautery, without complications, 
and the veteran was given pain medications and a nasal spray.

VA medical records show that the veteran was treated for 
chronic sinusitis in July 1999.  He complained of itching and 
watery eyes, sneezing, nasal congestion, frequent headaches, 
and chronic postnasal drainage.  He has taken courses of 
antibiotics every two months for the last several years.  He 
has significant sleep interference at night because of nasal 
congestion.  He does not feel that any of his surgeries 
helped at all.  The examiner's impression was chronic 
rhinitis and recurrent sinusitis.  Skin testing was done, and 
the results showed that the veteran is allergic to most 
pollens, dust mites, and animal danders.  The veteran was 
expected to undergo desensitization at the end of the pollen 
season in October 1999.

Statements of the veteran in the claims folder are to the 
effect that he will begin a four-year treatment program of 
shots in October 1999.


B.  Legal Analysis

The veteran's claim for a higher evaluation for sinusitis is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
(DCs) identify the various disabilities.  Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole history, 
38 C.F.R. § 4.41, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the initial assignment of a disability 
rating has been appealed, the Board must consider the rating, 
and, if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evidence reveals that the veteran has problems with 
various sinuses.  Under the circumstances, the Board will 
evaluate the claim for a higher evaluation for sinusitis 
under the General Rating Formula for Sinusitis (DCs 6510 
through 6514).

A noncompensable evaluation is warranted for chronic 
sinusitis with only x-ray manifestations and mild or 
occasional symptoms.  A 10 percent rating requires moderate 
chronic sinusitis manifested by a discharge, crusting or 
scaling and infrequent headaches.  A 30 percent evaluation is 
warranted for severe chronic sinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence.  A 50 percent rating requires either chronic 
osteomyelitis necessitating repeated curettage following a 
radical operation or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, DCs 6510 through 6514, 
effective prior to October 7, 1996.

The provisions of 38 C.F.R. § 4.97 for evaluation of diseases 
of the nose and throat were amended effective October 7, 
1996.  See 61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
 
A noncompensable evaluation is warranted for chronic 
sinusitis with only x-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating requires osteomyelitis following radical 
surgery or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, DCs 6510 through 6514, effective as of 
October 7, 1997.

Statements of the veteran in the claims folder are to the 
effect that he has various symptoms of sinusitis, including 
headaches, pain, and purulent discharge.  His statements are 
corroborated by objective medical evidence of record.  The 
veteran has undergone repeated surgeries in 1998 and in 1999, 
but he reports continuing problems with sinuses daily-such 
as headaches, discharges, and interference with sleep-that 
have resulted in several absences from work.  There is no 
indication in the record that the veteran's symptoms are 
controlled by medications.  Nor is there evidence that 
indicates the presence of osteomyelitis.  The most recent 
medical evidence shows that the veteran requires antibiotic 
treatment every two months, and he is expected to undergo a 
program of desensitization beginning in October 1999.

After consideration of all the evidence, the Board finds that 
the veteran's current sinusitis is manifested primarily by 
nearly constant headaches, pain, and a purulent discharge, or 
by severe symptoms following repeated surgeries and that 
antibiotic treatment is required every two months, causing 
absences from work.  In light of such evidence, the Board 
finds that the veteran's service-connected disability more 
nearly approximates the criteria for a 50 percent rating 
under DCs 6510 through 6514.  Accordingly, a rating of 50 
percent is warranted.  38 C.F.R. § 4.7.

The Board must now consider whether a "staged" rating is 
indicated.  Here, the evidence shows that the veteran's 
surgeries were performed in April 1998, on August 18, 1998, 
and in June 1999.  The veteran reported nearly constant 
headaches, pain, and a purulent discharge at the VA 
examination in October 1998.  The medical evidence of record 
supports a 50 percent evaluation as of the August 18, 1998, 
surgery.  In the veteran's prior VA examination in October 
1997, he reported daily sinus problems as having occurred 
during the months of September through January.  This 
characterization of daily sinus problems by the veteran is 
not indicative of nearly constant sinusitis to warrant a 50 
percent evaluation, and such sinus problems preceded the 
veteran's repeated surgeries.  As such, the Board finds that 
the level of impairment due to sinusitis, which warrants a 50 
percent rating, has existed since the second ("repeated") 
surgery in August 1998.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, the Board finds that the propriety of a 
staged rating for the periods before and after the surgery in 
August 1998 is indicated by the medical evidence of record.

There is no evidence in the record that the veteran's 
sinusitis presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§§ 3.321(b)(1).

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

A 50 percent rating is granted for the veteran's sinusitis 
for the period beginning on August 18, 1998, subject to the 
regulations applicable to the payment of monetary awards.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

